EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree that the Schedule13D to which this Joint Filing Agreement is being filed as an exhibit shall be a joint statement filed on behalf of each of the undersigned. Date:March 26, 2009 FINANCIAL EDGE FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/John Palmer /s/Richard Lashley John Palmer Richard Lashley Managing MemberManaging Member FINANCIAL EDGE-STRATEGIC FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/John Palmer /s/Richard Lashley John Palmer Richard Lashley Managing MemberManaging Member PL CAPITAL/FOCUSED FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/John Palmer /s/Richard Lashley John Palmer Richard Lashley Managing MemberManaging Member MILW GOODBODY/PL CAPITAL, L.P. By:GOODBODY/PL CAPITAL, LLC General Partner By:/s/John Palmer /s/Richard Lashley John Palmer Richard Lashley Managing MemberManaging Member GOODBODY/PL CAPITAL, LLC By: /s/John Palmer /s/Richard Lashley John Palmer Richard Lashley Managing MemberManaging Member PL CAPITAL, LLC By:/s/John Palmer /s/Richard Lashley John Palmer Richard Lashley Managing MemberManaging Member PL CAPITAL ADVISORS, LLC By:/s/John Palmer /s/Richard Lashley John Palmer Richard Lashley Managing MemberManaging Member MILW RED ROSE TRADING ESTONIA OU By:/s/Irving A.
